84895: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28383: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84895


Short Caption:IN RE: REINSTATEMENT OF WILLIAM A. SWAFFORDCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Reinstatement - Appeal


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/29/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilliam A. Swafford
					In Proper Person
				


RespondentState Bar of NevadaR. Kait Flocchini
							(State Bar of Nevada/Reno)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/21/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 1. (SC).22-19498




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 2. (SC).22-19499




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 3. (SC).22-19500




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 3. (SC).22-19501




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 4. (SC).22-19503




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 5. (SC).22-19504




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 6. (SC).22-19505




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 7. (SC).22-19506




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 8. (SC).22-19507




06/21/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 9. (SC).22-19508




06/21/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Reinstatement. (SC).22-19515




07/29/2022Case Status UpdateSubmitted for Decision. (SC).


09/12/2022Order/Dispositional BarFiled Order of Conditional Reinstatement. "We therefore grant the petition and reinstate Swafford to the practice of law subject to conditions." En Banc. (SC).22-28383




09/12/2022Notice/IncomingFiled Notice to the Courts. (SC)22-28432





Combined Case View